 
EXHIBIT 10.8
HEALTHWAREHOUSE.COM, INC.
INCENTIVE STOCK OPTION AGREEMENT
FOR
__________________________




1.           Grant of Option.   HEALTHWAREHOUSE.COM, INC., a Delaware
corporation (the "Company") hereby grants, as of _________________ ("Date of
Grant"), to ________________ (the "Optionee") an option (the "Option") to
purchase up to _________________ shares of the Company's common stock, $0.001
par value per share (the "Shares"), at an exercise price per share equal to
$__________ (the "Exercise Price").  The Option shall be subject to the terms
and conditions set forth herein.  The Option is being issued pursuant to the
Company's 2009 Incentive Compensation Plan (the "Plan"), which is incorporated
herein for all purposes.  The Option is an Incentive Stock Option, and not a
Non-Qualified Stock Option.  The Optionee hereby acknowledges receipt of a copy
of the Plan and agrees to be bound by all of the terms and conditions hereof and
thereof and all applicable laws and regulations.


2.           Definitions.  Unless otherwise provided herein, terms used herein
that are defined in the Plan and not defined herein shall have the meanings
attributed thereto in the Plan.


3.           Exercise Schedule.  Except as otherwise provided in Sections 6 or
10 of this Agreement, or in the Plan, the Option is exercisable in installments
as provided below, which shall be cumulative. To the extent that the Option has
become exercisable with respect to a percentage of Shares as provided below, the
Option may thereafter be exercised by the Optionee, in whole or in part, at any
time or from time to time prior to the expiration of the Option as provided
herein. The following table indicates each date (the "Vesting Date") upon which
the Optionee shall be entitled to exercise the Option with respect to the
percentage of Shares granted as indicated beside the date, provided that the
Continuous Service of the Optionee continues through and on the applicable
Vesting Date:


Percentage of Shares
 
Vesting Date
33.33%
 
First anniversary of Date of Grant
33.33%
 
Second anniversary of Date of Grant
33.34%
 
Third anniversary of Date of Grant

 
Except as otherwise specifically provided herein, there shall be no
proportionate or partial vesting in the periods prior to each Vesting Date, and
all vesting shall occur only on the appropriate Vesting Date. Upon the
termination of the Optionee's Continuous Service, any unvested portion of the
Option shall terminate and be null and void.


4.           Method of Exercise.  The vested portion of this Option shall be
exercisable in whole or in part in accordance with the exercise schedule set
forth in Section 3 hereof by written notice which shall state the election to
exercise the Option, the number of Shares in respect of which the Option is
being exercised, and such other representations and agreements as to the
holder's investment intent with respect to such Shares as may be required by the
Company pursuant to the provisions of the Plan.  Such written notice shall be
signed by the Optionee and shall be delivered in person or by certified mail to
the Secretary of the Company.  The written notice shall be accompanied by
payment of the Exercise Price.  This Option shall be deemed to be exercised
after both (a) receipt by the Company of such written notice accompanied by the
Exercise Price and (b) arrangements that are satisfactory to the Committee in
its sole discretion have been made for Optionee's payment to the Company of the
amount, if any, that is necessary to be withheld in accordance with applicable
Federal or state withholding requirements.  No Shares shall be issued pursuant
to the Option unless and until such issuance and such exercise shall comply with
all relevant provisions of applicable law, including the requirements of any
stock exchange upon which the Shares then may be traded.
 
 
 

--------------------------------------------------------------------------------

 

 
5.           Method of Payment.  Payment of the Exercise Price shall be by any
of the following, or a combination thereof, at the election of the
Optionee:  (a) cash; (b) check; (c) to the extent permitted by the Committee,
with Shares owned by the Optionee, or the withholding of Shares that otherwise
would be delivered to the Optionee as a result of the exercise of the Option;
(d) pursuant to a "cashless exercise" procedure, by delivery of a properly
executed exercise notice together with such other documentation, and subject to
such guidelines, as the Committee shall require to effect an exercise of the
Option and delivery to the Company by a licensed broker acceptable to the
Company of proceeds from the sale of Shares sufficient to pay the Exercise Price
and any applicable income or employment taxes, or (e) such other consideration
or in such other manner as may be determined by the Committee in its absolute
discretion.


6.           Termination of Option.


(a)           General.  Any unexercised portion of the Option shall
automatically and without notice terminate and become null and void at the time
of the earliest to occur of the following:


(i) unless the Committee otherwise determines in writing in its sole discretion,
three months after the date on which the Optionee's Continuous Service is
terminated other than by reason of (A) by the Company or a Related Entity for
Cause, (B) a Disability of the Optionee as determined by a medical doctor
satisfactory to the Committee, or (C) the death of the Optionee;


(ii) immediately upon the termination of the Optionee's Continuous Service by
the Company or a Related Entity for Cause;


(iii) twelve months after the date on which the Optionee's Continuous Service is
terminated by reason of a Disability as determined by a medical doctor
satisfactory to the Committee;


(iv) twelve months after the date of termination of the Optionee's Continuous
Service by reason of the death of the Optionee; or


(v) the fifth anniversary of the date as of which the Option is granted.


(b)           Cancellation.  To the extent not previously exercised, (i) the
Option shall terminate immediately in the event of (A) the liquidation or
dissolution of the Company, or (B) any reorganization, merger, consolidation or
other form of corporate transaction in which the Company does not survive or the
Shares are exchanged for or converted into securities issued by another entity,
or an affiliate of such successor or acquiring entity, unless the successor or
acquiring entity, or an affiliate thereof, assumes the Option or substitutes an
equivalent option or right pursuant to Section 10(c) of the Plan, and (ii) the
Committee in its sole discretion may by written notice ("cancellation notice")
cancel, effective upon the consummation of any transaction that constitutes a
Change in Control, the Option (or portion thereof) that remains unexercised on
such date.  The Committee shall give written notice of any proposed transaction
referred to in this Section 6(b) a reasonable period of time prior to the
closing date for such transaction (which notice may be given either before or
after approval of such transaction), in order that the Optionee may have a
reasonable period of time prior to the closing date of such transaction within
which to exercise the Option if and to the extent that it then is exercisable
(including any portion of the Option that may become exercisable upon the
closing date of such transaction).  The Optionee may condition his exercise of
the Option upon the consummation of a transaction referred to in this Section
6(b).
 
 
2

--------------------------------------------------------------------------------

 
 
7.           Transferability.  Unless otherwise determined by the Committee, the
Option granted hereby is not transferable otherwise than by will or under the
applicable laws of descent and distribution, and during the lifetime of the
Optionee the Option shall be exercisable only by the Optionee, or the Optionee's
guardian or legal representative. In addition, the Option shall not be assigned,
negotiated, pledged or hypothecated in any way (whether by operation of law or
otherwise), and the Option shall not be subject to execution, attachment or
similar process. Upon any attempt to transfer, assign, negotiate, pledge or
hypothecate the Option, or in the event of any levy upon the Option by reason of
any execution, attachment or similar process contrary to the provisions hereof,
the Option shall immediately become null and void.  The terms of this Option
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Optionee.


8.           No Rights of Stockholders.  Neither the Optionee nor any personal
representative (or beneficiary) shall be, or shall have any of the rights and
privileges of, a stockholder of the Company with respect to any Shares
purchasable or issuable upon the exercise of the Option, in whole or in part,
prior to the date on which the Shares are issued.


9.           Acceleration of Exercisability of Option.


(a)           Acceleration Upon Certain Terminations or Cancellations of
Option.  This Option shall become immediately fully exercisable in the event
that, prior to the termination of the Option pursuant to Section 6 hereof, (i)
the Option is terminated pursuant to Section 6(b)(i) hereof, or (ii) the Company
exercises its discretion to provide a cancellation notice with respect to the
Option pursuant to Section 6(b)(ii) hereof.


(b)           Acceleration Upon Change in Control.  This Option shall become
immediately fully exercisable in the event that, prior to the termination of the
Option pursuant to Section 6 hereof, and during the Optionee's Continuous
Service, there is a "Change in Control", as defined in Section 9(b) of the Plan.


10.           No Right to Continuous Service.  Neither the Option nor this
Agreement shall confer upon the Optionee any right to Continuous Service with
the Company or any Related Entity.
 
 
3

--------------------------------------------------------------------------------

 
 
11.           Law Governing.  This Agreement shall be governed in accordance
with and governed by the internal laws of the State of Delaware.


12.           Interpretation/Provisions of Plan Control. This Agreement is
subject to all the terms, conditions and provisions of the Plan, including,
without limitation, the amendment provisions thereof, and to such rules,
regulations and interpretations relating to the Plan adopted by the Committee as
may be in effect from time to time. If and to the extent that this Agreement
conflicts or is inconsistent with the terms, conditions and provisions of the
Plan, the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. The Optionee accepts the Option subject to all of the terms and
provisions of the Plan and this Agreement.  The undersigned Optionee hereby
accepts as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan and this Agreement, unless
shown to have been made in an arbitrary and capricious manner.


13.           Notices.  Any notice under this Agreement shall be in writing and
shall be deemed to have been duly given when delivered personally or when
deposited in the United States mail, registered, postage prepaid, and addressed,
in the case of the Company, to the Company's Secretary at 100 Commerce Blvd.,
Cincinnati, Ohio 45140, or if the Company should move its principal office, to
such principal office, and, in the case of the Optionee, to the Optionee's last
permanent address as shown on the Company's records, subject to the right of
either party to designate some other address at any time hereafter in a notice
satisfying the requirements of this Section.


14.           Section 409A.


(a)           It is intended that the Option awarded pursuant to this Agreement
be exempt from Section 409A of the Code ("Section 409A") because it is believed
that (i) the Exercise Price may never be less than the Fair Market Value of a
Share on the Date of Grant and the number of shares subject to the Option is
fixed on the original Date of Grant, (ii) the transfer or exercise of the Option
is subject to taxation under Section 83 of the Code and Treas. Reg. 1.83-7, and
(iii) the Option does not include any feature for the deferral of compensation
other than the deferral of recognition of income until the exercise of the
Option.  The provisions of this Agreement shall be interpreted in a manner
consistent with this intention, and the provisions of this Agreement may not be
amended, adjusted, assumed or substituted for, converted or otherwise modified
without the Optionee's prior written consent if and to the extent that the
Company believes or reasonably should believe that such amendment, adjustment,
assumption or substitution, conversion or modification would cause the award to
violate the requirements of Section 409A.  In the event that either the Company
or the Optionee believes, at any time, that any benefit or right under this
Agreement is subject to Section 409A, then the Committee may (acting alone and
without any required consent of the Optionee) amend this Agreement in such
manner as the Committee deems necessary or appropriate to be exempt from or
otherwise comply with the requirements of Section 409A (including without
limitation, amending the Agreement to increase the Exercise Price to such amount
as may be required in order for the Option to be exempt from Section 409A).


(b)           Notwithstanding the foregoing, the Company does not make any
representation to the Optionee that the Option awarded pursuant to this
Agreement is exempt from, or satisfies, the requirements of Section 409A, and
the Company shall have no liability or other obligation to indemnify or hold
harmless the Optionee or any Beneficiary for any tax, additional tax, interest
or penalties that the Optionee or any Beneficiary may incur in the event that
any provision of this Agreement, or any amendment or modification thereof or any
other action taken with respect thereto, that either is consented to by the
Optionee or that the Company reasonably believes should not result in a
violation of Section 409A, is deemed to violate any of the requirements of
Section 409A.
 
 
4

--------------------------------------------------------------------------------

 
 
15.           Incentive Stock Option Treatment.  The terms of this Option shall
be interpreted in a manner consistent with the intent of the Company and the
Optionee that the Option qualify as an Incentive Stock Option under Section 422
of the Code.  If any provision of the Plan or this Agreement shall be
impermissible in order for the Option to qualify as an Incentive Stock Option,
then the Option shall be construed and enforced as if such provision had never
been included in the Plan or the Option.  If and to the extent that the number
of Options granted pursuant to this Agreement exceeds the limitations contained
in Section 422 of the Code on the value of Shares with respect to which this
Option may qualify as an Incentive Stock Option, this Option shall be a
Non-Qualified Stock Option.


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
___  day of  _______________, 2009.


COMPANY:


HEALTHWAREHOUSE.COM, INC., aDelaware corporation




By: ________________________________
Name: Lalit Dhadphale
Title:  President and CEO


The Optionee acknowledges receipt of a copy of the Plan and represents that he
or she has reviewed the provisions of the Plan and this Option Agreement in
their entirety, is familiar with and understands their terms and provisions, and
hereby accepts this Option subject to all of the terms and provisions of the
Plan and the Option Agreement.  The Optionee further represents that he or she
has had an opportunity to obtain the advice of counsel prior to executing this
Option Agreement.


Dated: ________________ __,
2009                                                                                                           OPTIONEE:




By: _______________________________
       [Name]


 
 
5

--------------------------------------------------------------------------------

 